Ellison, J.
This action is based on a contract whereby plaintiff undertook to effect a compromise of certain litigation then pending in the circuit court of . Henry county. The trial was before the court, without a jury, resulting in a judgment for defendant. The principal point made by plaintiff is with reference to the finding of the facts and the conclusions of law therefrom, as determined by the court. The statute on this subject was adopted in Acts, 1849, page 90. It was dropped out of the revision of 1855 and revived in 1889. The act of 1849 read as follows:
“ Sec. 2. Upon a trial of a question of fact by the court, its decision shall be given in writing and filed with the clerk. In giving the decision, the facts shall be first stated, and then the conclusion of law upon them. Judgment upon the decision shall be entered accordingly.”
The present statute of 1889 is as follows:
“Sec. 2135. Upon the trial of a question of fact by the court, it shall not be necessary for the court to state its finding, except generally, unless one of the parties thereto request it with a view of excepting to the decision of the court upon the questions of law or ■ equity arising in the case, in which case the court shall state in writing the conclusions of fact found separately from the conclusions of law.”
Under this statute the duty of the court (when the parties so request) is practically the same as in 1849. It is the duty of the court, at the request of either party, to state, in writing, its findings of fact and conclusions of law thereon separately. Griffith v. Construction Co., 46 Mo. App. 539; Major v. Major, 2 Kan. *405337; Railroad v. Johnson, 16 Ohio St. 591; Railroad v. Ferry, 28 Kan. 686; Russell v. Arwarder, 2 Cal. 305.
This written statement of conclusions of fact and law becomes a part of -the record proper, and, if the finding of facts does not support the judgment based thereon, we will reverse the judgment for error apparent on the record (Sutter v. Streit, 21 Mo. 157; Allison v. Darton, 24 Mo. 343); though no exception be taken. Downing v. Boulier, 21 Mo. 149. The finding of facts is a substitute for a special verdict (Bates v. Bower, 17 Mo. 550; Farrar v. Lyon, 19 Mo. 123), though it is not considered so critically as is a special verdict. Downing v. Boulier, supra. Facts will be presumed when their existence may legally be presumed from the facts found by the court. Otherwise, the presumption will not be made. St. Louis Bldg. Ass’n v. Williams, 19 Mo. 612. The object of the statute is to permit parties to make a case for the revision of an appellate court, in which the facts and law would appear separately, without requiring instructions or bills of exceptions. Bailey v. Wilson, 29 Mo. 21. This must mean, at least as applied to our present practice act, that the complaining v party concedes there was evidence tending to support the finding. For, if that is not conceded, and the finding is attacked as not having evidence to support it, such evidence must be preserved by bill of exceptions. So, if the finding of facts is attacked as not embracing all the issues of fact, that should also be made to appear by a bill preserving the evidence; as, frequently, issues made by the pleadings are not contested or afterwards referred to; and, when the court omits, in the finding of facts, issues made by the pleading, it should be presumed that no such issues were made by evidence. In this case there is a bill of exceptions, and we will pass upon the points preserved.
The court did make a separate finding of facts, *406and upon those facts entered judgment for the defendants. The facts, as found, only made it necessary to pronounce the legal result following those facts, and that was done in the judgment entered. In this case a single conclusion of law resulted from the facts found; and a single conclusion was all which it was necessary to state. It is not contemplated by the statute that the trial judge shall give his reasons for his conclusion, but merely to state what that conclusion is.
It is urged, in support of the contention, that the conclusion of law found by the court did not cover all the legal questions in the case; that such conclusions take the place of declarations of law/ This is only partly correct. The court must state the conclusion of law on the facts found only. No more than this was meant in Bailey v. Wilson, supra. It is not the duty of the court to state what would have been its conclusion of law if certain other facts had been found. The court need not state hypothetical states of fact and the law thereon, after the manner of instructions.
We do not find that the record discloses that the trial court tried the case upon the theory that plaintiff's efforts must have been' the sole cause of the compromise. In our judgment, the court drew the proper conclusion of law from the facts found. Our interpretation of the contract is that, to entitle plaintiff to recover, the compromise, must have been the result of his effort, though not necessarily solely from his effort. The facts disclosed by the finding show that his effort did not contribute to the result. With the propriety of finding these facts, so long as they have testimony tending to support them, we have nothing t.o do. A careful examination of the record discloses to us that we would not be justified in disturbing the finding on the evidence, under the rule of law governing appellate, courts. We find no substantial error in the objections made, and, therefore, affirm the judgment.
All concur.